It is contended that the plaintiff, by bringing an action of covenant broken against Thurston, based on the incumbrance of the Towle mortgage, and settling it by taking Thurston's worthless note, on which he has received nothing, is barred from maintaining this action. It is a sufficient answer to this claim, that the note in suit was not included in the settlement of that action, and there is no suggestion either that the note has ever been paid by the defendant, or by any one for him, or that the defendant ought not to pay it, or that the plaintiff is not a bona fide holder of it.
Exceptions overruled.
BLODGETT, J., did not sit: the others concurred.